Title: John Adams to Abigail Adams, 17 May 1776
From: Adams, John
To: Adams, Abigail


     
      
       May 17. 1776
      
     
     I have this Morning heard Mr. Duffil upon the Signs of the Times. He run a Parrallell between the Case of Israel and that of America, and between the Conduct of Pharaoh and that of George.
     Jealousy that the Israelites would throw off the Government of Egypt made him issue his Edict that the Midwives should cast the Children into the River, and the other Edict that the Men should make a large Revenue of Brick without Straw. He concluded that the Course of Events, indicated strongly the Design of Providence that We should be seperated from G. Britain, &c.
     Is it not a Saying of Moses, who am I, that I should go in and out before this great People? When I consider the great Events which are passed, and those greater which are rapidly advancing, and that I may have been instrumental of touching some Springs, and turning some small Wheels, which have had and will have such Effects, I feel an Awe upon my Mind, which is not easily described.
     Great Britain has at last driven America, to the last Step, a compleat Seperation from her, a total absolute Independence, not only of her Parliament but of her Crown, for such is the Amount of the Resolve of the 15th.
     Confederation among ourselves, or Alliances with foreign Nations are not necessary, to a perfect Seperation from Britain. That is effected by extinguishing all Authority, under the Crown, Parliament and Nation as the Resolution for instituting Governments, has done, to all Intents and Purposes. Confederation will be necessary for our internal Concord, and Alliances may be so for our external Defence.
     
     I have Reasons to believe that no Colony, which shall assume a Government under the People, will give it up. There is something very unnatural and odious in a Government 1000 Leagues off. An whole Government of our own Choice, managed by Persons whom We love, revere, and can confide in, has charms in it for which Men will fight. Two young Gentlemen from South Carolina, now in this City, who were in Charlestown when their new Constitution was promulgated, and when their new Governor and Council and Assembly walked out in Procession, attended by the Guards, Company of Cadetts, Light Horse &c., told me, that they were beheld by the People with Transports and Tears of Joy. The People gazed at them, with a Kind of Rapture. They both told me, that the Reflection that these were Gentlemen whom they all loved, esteemed and revered, Gentlemen of their own Choice, whom they could trust, and whom they could displace if any of them should behave amiss, affected them so that they
      could not help crying.
     They say their People will never give up this Government.
     One of these Gentlemen is a Relation of yours, a Mr. Smith, son of Mr. Thomas Smith. I shall give him this Letter or another to you.
     A Privateer fitted out here by Coll. Reberdeau Roberdeau and Major Bayard, since our Resolves for Privateering, I am this Moment informed, has taken a valuable Prize. This is Encouragement, at the Beginning.
     In one or two of your Letters you remind me to think of you as I ought. Be assured there is not an Hour in the Day, in which I do not think of you as I ought, that is with every Sentiment of Tenderness, Esteem, and Admiration.
    